EXHIBIT 10.1




a2018nqsoawardagtmast_image1.gif [a2018nqsoawardagtmast_image1.gif]    


_____ ___, 201__
Federal Signal Corporation
2015 Executive Incentive Compensation Plan
Nonqualified Stock Option Award Agreement


You have been selected to receive this Nonqualified Stock Option Award (“Award”)
pursuant to the Federal Signal Corporation 2015 Executive Incentive Compensation
Plan (the “Plan”), as specified below:


Participant:
 
Date of Grant:
 
Date of Expiration:
 
Number of Option Shares:
 
Exercise Price:
 
Vesting Schedule: Options shall vest at the times and in the amounts set forth
below:


___ on __/__/20__
___ on __/__/20__
___ on __/__/20__
[3-year ratable]
 

    
This Award is subject to the terms and conditions prescribed in the Plan and in
the Federal Signal Corporation Nonqualified Stock Option Award Agreement No.
2018 attached hereto and incorporated herein.
Together, this Award and the attached award agreement shall be referred to
throughout each as the “Award Agreement.”


IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Date of Grant.


PARTICIPANT:
 
FEDERAL SIGNAL CORPORATION
 
 
By:
 
Print Name
 
 
Chief Executive Officer







Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.










NQSO US     
1/2018        

--------------------------------------------------------------------------------




This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933, as
amended.


FEDERAL SIGNAL CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT NO. 2018


This Award Agreement, which includes the attached cover page, effective as of
the Date of Grant, represents the grant of nonqualified stock options (the
“Options”) by the Company to the Participant named in this Award Agreement,
pursuant to the provisions of the Plan.
The Company established the Plan pursuant to which, among other things, options,
stock appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons.
The Plan and this Award Agreement provide a complete description of the terms
and conditions governing the Options. If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of the Stock and that Participant is one of those
employees.
NOW, THEREFORE, in consideration of services rendered and the mutual covenants
herein contained, the parties agree as follows:
Section 1. Certain Definitions
As used in this Award Agreement, the following terms shall have the following
meanings:
A.    “Affiliate” means with respect to any Person, any other Person (other than
an individual) that controls, is controlled by, or is under common control with
such Person. The term “control,” as used in this Award Agreement, means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. “Controlled” and “controlling” have
meanings correlative to the foregoing.
B.    “Board of Directors” means the board of directors of the Company.


C.    “Code” means the Internal Revenue Code of 1986, as amended.


D.    “Committee” means the Compensation and Benefits Committee of the Board of
Directors or a subcommittee or other committee appointed to administer the Plan
in accordance with the Plan.


E.    “Company” means Federal Signal Corporation, a Delaware corporation.


F.    “Date of Expiration” means the date set forth on this Award Agreement.


G.    “Date of Grant” means the date set forth on this Award Agreement.


H.    “Disability” shall have the meaning ascribed to that term in the Company’s
long-term disability plan applicable to Participant, or if no such plan exists,
at the discretion of the Committee and as determined by the Committee.
I.    “Exercise Price” means the exercise price set forth on this Award
Agreement.
J.    “Fair Market Value” shall have the meaning set forth in the Plan.
K.    “Option” means the Company’s nonqualified stock options.


NQSO US
1/2018        

--------------------------------------------------------------------------------






L.    “Participant” means the individual shown as the recipient of an award of
Options, as set forth on this Award Agreement.


M.    “Person” means a “person” as such term is used for purposes of 13(d) or
14(d), or any successor section thereto, of the Securities Exchange Act of 1934,
as amended, and any successor thereto.


N.    “Stock” means the common stock of the Company.
Section 2. Grant of Stock Options
The Company hereby grants to Participant Options to purchase the number of
shares of Stock (“Shares”) set forth in this Award Agreement, at the stated
Exercise Price, which is equal to one hundred percent (100%) of the closing
market value of a share of Stock on the Date of Grant, in the manner and subject
to the terms and conditions of the Plan and this Award Agreement. Subject to
Section 12, each Option shall be exercisable into one Share.
This grant of Options shall not confer any right to Participant (or any other
participant) to be granted Options or other awards in the future under the Plan.
Section 3. Exercise of Stock Options
Except as hereinafter provided, Participant may exercise Options held by
Participant at any time after the Date of Grant, provided that any such Options
have vested according to the vesting schedule set forth in this Award Agreement,
and provided that no exercise may occur subsequent to the close of business on
the Date of Expiration.
Vested Options held by Participant may be exercised in whole or in part, but not
for fewer than one hundred (100) Shares at any one time, unless fewer than one
hundred (100) Shares then remain subject to the Options, and the Options are
then being exercised as to all such remaining Shares.
To the extent that the Fair Market Value of a share of Stock exceeds the
Exercise Price on the trading day immediately preceding the Date of Expiration
 (the “Automatic Exercise Date”), the Company shall have the right and authority
in its sole discretion to provide that any vested but unexercised Options that
have not been forfeited or otherwise cancelled in accordance with the terms of
this Award Agreement will be exercised automatically on Participant’s behalf on
the Automatic Exercise Date using a “net exercise” method (described in Section
13 of this Award Agreement). Such automatic exercise shall only occur if, after
withholding from the delivery of the Shares the number of Shares having a Fair
Market Value equal to the aggregate Exercise Price and applicable taxes,
Participant will net at least one Share. Participant at all times remains
responsible for all taxes associated with any such automatic exercise,
notwithstanding any withholding of Shares by the Company for taxes. Participant
may elect not to have these Options automatically exercised as contemplated
herein by giving written notice to the Company not less than 10 days prior to
the Automatic Exercise Date. Notwithstanding the foregoing, there is no
guarantee that such an automatic exercise will be effected on Participant’s
behalf and neither the Company nor any other party will bear any responsibility
or liability if such an automatic exercise is not effected and instead, these
Options expire unexercised. Accordingly, Participant bears sole responsibility
for ensuring that he or she exercises any vested Options prior to the expiration
thereof. By accepting these Options, Participant agrees to the automatic
exercise of these Options on the terms hereof.  In its discretion, the Company
may determine to cease automatically exercising options, including these
Options, at any time without notice, responsibility or liability to the
Participant or otherwise.
Section 4. Option Period/Limitations on Exercise
Except as set otherwise set forth in this Award Agreement, Participant must
exercise all rights under this Award Agreement prior to the tenth anniversary of
the Date of Grant (i.e., the Options will expire upon the tenth anniversary if
not exercised prior to that date). Participant may sell the Shares acquired via
these Options at any time, subject to Company policy on insider trading and
stockholding requirements.
Section 5. Termination of Employment by Death
In the event the employment of Participant is terminated by reason of death, all
outstanding Options not yet vested shall become immediately fully vested and,
along with all previously vested Options, shall remain exercisable at any time
prior to the Date of Expiration, or for one year after the date of death,
whichever period is shorter, by such person or persons as shall have been named
as Participant’s beneficiary(ies), or by such persons that have acquired
Participant’s rights under the Options by will or by the laws of descent and
distribution.


NQSO US
1/2018        

--------------------------------------------------------------------------------




Section 6. Termination of Employment by Disability
In the event the employment of Participant is terminated by reason of
Disability, all outstanding Options not yet vested shall become immediately
fully vested and, along with all previously vested Options, shall remain
exercisable at any time prior to the Date of Expiration, or for one year after
the date that the Committee determines the definition of Disability to have been
satisfied, whichever period is shorter.
Section 7. Termination of Employment by Retirement
In the event the employment of Participant is terminated by reason of
Participant’s retirement on terms and conditions authorized in writing by the
Committee, the Committee may exercise its discretion at or near Participant’s
retirement date to provide that some or all outstanding Options not yet vested
shall become immediately fully vested and, along with all previously vested
Options, shall remain exercisable at any time prior to the Date of Expiration,
or for five years after the date of retirement, whichever period is shorter. In
exercising its discretion under this Section 7, the Committee shall consider
whether Participant: (A) remained employed in good standing with the Company
through Participant’s retirement date; (B) provided reasonable written notice to
the Company of Participant’s intention to retire of no less than 12 weeks; (C)
materially breached any statutory, contractual, or common law duties owed to
Company or any material Company policy, including but not limited to
post-employment non-competition, non-solicitation and confidentiality
obligations; and (D) failed in good faith to provide to and perform for Company
all reasonably requested duties and responsibilities in connection with the
transition of Participant’s duties and responsibilities. In exercising its
discretion, the Committee shall also consider: (1) the financial status of the
Company; (2) Company performance; (3) Company stock performance; and (4) where
appropriate, input from Company management. In the event the Committee does not
so exercise its discretion, Participant’s termination of employment by reason of
retirement shall be considered a termination of employment for other reasons and
Section 8 of this Award Agreement shall govern.
Section 8. Termination of Employment for Other Reasons
If the employment of Participant shall terminate for any reason other than the
reasons set forth in Sections 5, 6 or 7 herein, all previously vested Options
shall remain exercisable for a period of three months from the effective date of
termination. For the avoidance of doubt, termination of employment on account of
a Divestiture of a Business Segment shall result in any vested Options remaining
exercisable for a period of three months from the Divestiture Date. Any Options
not yet vested as of the date of termination (after first taking into account
the accelerated vesting provisions of Sections 5, 6, 7, and 10) shall be
forfeited. The transfer of employment of Participant between the Company and any
Affiliate (or between Affiliates) shall not be deemed a termination of
employment for purposes of this Award Agreement.
For the avoidance of doubt, in instances involving the termination of
Participant’s employment, the reason for the termination of Participant’s
employment (i.e., death, Disability, retirement, for other reasons, or
Divestiture of Business Segment) shall control the vesting and exercising
implications. For example, Participant’s death or Disability following
Participant’s termination of employment by reason of retirement shall not impact
the vesting or exercising of Options which shall continue to be governed by
Section 7.
Section 9. Change-in-Control
In the event Participant is employed by the Company or its Affiliates on a date
when a Change-in-Control occurs, Participant’s right to exercise these Options
shall become immediately fully vested as of the date of the Change-In-Control,
and shall remain exercisable until the Date of Expiration; unless such right of
exercisability is terminated early pursuant to Sections 5 through 8 of this
Award Agreement.
Section 10. Acceleration of Vesting of Options in the Event of Divestiture of
Business Segment
If the “Business Segment” (as that term is defined in this Section) in which
Participant is primarily employed as of the “Divestiture Date” (as that term is
defined in this Section) is the subject of a “Divestiture of a Business Segment”
(as that term is defined in this Section), and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason, Participant shall immediately vest in any Options subject to this
Award Agreement that have not previously vested and any such Options shall
become immediately exercisable as of the Divestiture Date. In accordance with
Section 8 above, any Options for which vesting is accelerated under this Section
10, and any Options that have vested prior to the Divestiture Date, shall remain
exercisable for a period of three months from the Divestiture Date.


NQSO US
1/2018        

--------------------------------------------------------------------------------




For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate operating segment under the
segment reporting rules under U.S. generally accepted accounting principles,
which currently includes the following: Safety and Security Systems Group and
Environmental Solutions Group. Likewise, the term “Divestiture Date” shall mean
the date that a transaction constituting a Divestiture of a Business Segment is
finally consummated.
For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:


A.    When used with a reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its Affiliates to
“Nonaffiliated Persons” (as that term is defined in this Section) of one hundred
percent (100%) of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment;
B.    When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, one
hundred percent (100%) of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; or
C.    When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date.
For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.
Section 11. Restrictions on Transfer
Unless determined otherwise by the Committee pursuant to the terms of the Plan,
these Options may not be sold, transferred, alienated, assigned, pledged,
encumbered or otherwise hypothecated, other than by will or by the laws of
descent and distribution. Further, these Options shall be exercisable during
Participant’s lifetime only by Participant or Participant’s legal
representative.
Section 12. Adjustment in Certain Events
If there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of
Shares or other securities of the Company, or other similar corporate
transaction or event, or changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange, the
Committee may, in its sole discretion, make such adjustments to these Options
that it deems necessary or appropriate and as it may deem equitable in
Participant’s rights.
Section 13. Method of Exercise and Form of Payment
Options that have become exercisable may be exercised by delivery of timely
written notice to the Company at its executive offices, addressed to the
attention of the Company’s Corporate Secretary. Such notice: (A) shall be signed
by Participant or his or her legal representative; (B) shall specify the number
of Options being exercised and thus the number of full Shares then elected to be
purchased with respect to the Options; and (C) shall be accompanied by payment
(or promise to pay, as applicable) in full of the Exercise Price of the Shares
to be purchased (along with an amount equal to any federal, state, local, and
non-U.S. income and employment taxes required to be withheld).
The Exercise Price shall be payable: (a) in cash, check, cash equivalent and/or
shares of Stock valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); or (b) by such other method as
the Committee may permit in its sole discretion, including without limitation:
(i) in other property having a fair market value on the date of exercise equal
to the Exercise Price, (ii) if there is a public market for the shares of Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant


NQSO US
1/2018        

--------------------------------------------------------------------------------




to which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the Shares otherwise deliverable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the Exercise
Price, or (iii) by a “net exercise” method whereby the Company withholds from
the delivery of the Shares for which the Option was exercised that number of
Shares having a Fair Market Value equal to the aggregate Exercise Price for the
Shares for which the Option was exercised. Any fractional Shares shall be
settled in cash.
The Company shall deliver to Participant evidence of book entry Shares, or upon
Participant’s request, Share certificates in an appropriate amount based upon
the number of Shares purchased under the Option. The Company shall maintain a
record of all information pertaining to Participant’s rights under this Award
Agreement, including the number of Shares for which the Options are exercisable.
If all of the Options granted pursuant to this Award Agreement have been
exercised, this Award Agreement shall be null and void.
Section 14. Beneficiary Designation
Participant may designate a beneficiary or beneficiaries (contingently or
successively) to receive any benefits that may be payable under this Award
Agreement in the event of Participant’s death and, from time to time, may change
his or her designated beneficiary (a “Beneficiary”). A Beneficiary may be a
trust. A Beneficiary designation shall be made in writing in a form prescribed
by the Company and delivered to the Company while Participant is alive. Each
such designation shall revoke all prior designations by Participant with respect
to Participant’s award under this Award Agreement. If Participant fails to so
designate a beneficiary, or if no such designated beneficiary survives
Participant, the beneficiary shall be deemed to be Participant’s spouse or, if
Participant is unmarried at the time of death, Participant’s beneficiary shall
be his or her estate.
Section 15. Stockholder Rights
Participant shall have no rights as a stockholder of the Company with respect to
the Shares subject to this Award Agreement until such time as the Exercise Price
has been paid, and the Shares have been issued and delivered to Participant.
Section 16. Tax Withholding
Participant agrees to make adequate provision for any sums required to satisfy
applicable federal, state, local and foreign income or employment taxes, which
are Participant’s sole responsibility. The Company shall not be obligated to
transfer any shares of Stock until Participant pays to the Company or any of its
Affiliates in cash, or any other form of property, including Stock, acceptable
to the Company, the amount required to be withheld from the wages or other
amounts owing to Participant with respect to any exercise of Participant’s
rights under this Award Agreement. Further, the Company can withhold amounts for
such taxes, in accordance with any tax withholding policy that may be adopted by
the Company and is in effect from time to time with respect to equity awards
under the Plan (including any method allowed under Section 16(c)(ii) of the
Plan) irrespective of whether the amounts to be withheld exceed the lowest tax
withholding amount that could be determined for the grantee under another tax
withholding method. Participant may elect, subject to procedural rules adopted
by the Committee, to satisfy the applicable withholding tax requirement, in
whole or in part, by having the Company reduce the number of shares of Stock
otherwise transferable under this Award Agreement having an aggregate Fair
Market Value on the date the tax is to be determined, equal to such applicable
withholding tax requirement. Notwithstanding any provision herein to the
contrary, in no event shall the amount of such tax withholding exceed the
maximum statutory tax rates (or such other rate as would not trigger a negative
accounting impact), as determined by the Company in its sole discretion.
Section 17. Section 409A
This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”) as a stock right. However, notwithstanding any
other provision of the Plan or this Award Agreement, if at any time the
Committee determines that this Award (or any portion thereof) may be subject to
Section 409A, the Committee shall have the right in its sole discretion (without
any obligation to do so or to indemnify Participant or any other person for
failure to do so) to adopt such amendments to the Plan or this Award Agreement,
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate either for this Award to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A.


NQSO US
1/2018        

--------------------------------------------------------------------------------




Section 18. Continuation of Employment
This Award Agreement shall not confer upon Participant any right to continuation
of employment by the Company or its Affiliates, nor shall this Award Agreement
interfere in any way with the Company’s or its Affiliates’ right to terminate
Participant’s employment at any time.
Section 19. Entire Award; Amendment
This Award Agreement and the Plan constitute the entire agreement between the
parties with respect to the terms and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.
Section 20. Severability
In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such provision or provisions valid, legal and
enforceable in such jurisdiction, and the validity, legality and enforceability
of the remaining provisions of this Award Agreement shall not in any way be
affected or impaired thereby.
Section 21. Miscellaneous
A.    This Award Agreement and the rights of Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to these Options, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon Participant.
B.    The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may materially
and adversely affect Participant’s vested rights under this Award Agreement,
without the written consent of Participant.
C.    Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.
D.    This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
E.    This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon any receipt or exercise
of any Award or upon the receipt or resale of any Shares underlying the Award)
shall be subject to the provisions of any clawback policy currently or
subsequently implemented by the Company to the extent set forth in such policy.
F.    All obligations of the Company under the Plan and this Award Agreement,
with respect to these Options, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
G.    To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.
H.    This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement and executed copies may be
exchanged by .pdf to the other party by e-mail and accepted and treated as
originals for any and all purposes.




NQSO US
1/2018        